                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TIMOTHY HARMON,

                       Petitioner,

               v.                                              Case No. 21-C-147

SARAH COOPER,

                       Respondent.


                                     SCREENING ORDER


       On February 8, 2021, Petitioner Timothy Harmon, who is currently incarcerated at

Oshkosh Correctional Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner was convicted in Milwaukee County Circuit Court on November 9, 2016, of

second-degree reckless injury and was sentenced to seven years and six months of initial

confinement and five years of extended supervision.

       I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state court remedies.




          Case 2:21-cv-00147-WCG Filed 02/09/21 Page 1 of 3 Document 3
         Petitioner asserts that the State breached the plea agreement by advocating the victim’s

position at sentencing and that the circuit court considered inaccurate information at sentencing.

From the face of the petition, the court cannot conclude whether the claim is barred by the one-

year limitation period for federal relief from state court convictions, 28 U.S.C. § 2244(d), or

whether it otherwise lacks merit. Therefore, Petitioner will be allowed to proceed on these claims.

         IT THEREFORE IS ORDERED that the Clerk shall serve a copy of Petitioner’s § 2254

Petition and this order upon Respondent in accordance with Rule 4 of the Rules Governing § 2254

Cases.

         IT IS FURTHER ORDERED that within 60 days of the date of this order Respondent

shall either file an appropriate motion seeking dismissal or answer the petition, complying with

Rule 5 of the Rules Governing § 2254 Cases, and showing cause, if any, why the writ should not

issue.

         IT FURTHER IS ORDERED that, unless Respondent files a dispositive motion in lieu

of an answer, Respondent shall have 30 days following the filing of the answer to file a response

to the brief Petitioner filed in support of his application for relief, and Petitioner will have 15 days

thereafter to file his reply.

         If Respondent files a dispositive motion in lieu of an answer, this briefing schedule will be

suspended and the briefing schedule will instead be as follows: (1) Petitioner shall have 30 days

following the filing of Respondent’s dispositive motion and supporting initial brief within which

to file a brief in opposition; and (2) Respondent shall have 15 days following the filing of

Petitioner’s opposition brief within which to file a reply brief, if any.

         Pursuant to Civil Local Rule 7(f), the following page limitations apply: briefs in support

of or in opposition to the habeas petition or a dispositive motion filed by Respondent must not



                                                   2

           Case 2:21-cv-00147-WCG Filed 02/09/21 Page 2 of 3 Document 3
exceed thirty pages and reply briefs must not exceed fifteen pages, not counting any caption, cover

page, table of contents, table of authorities, and/or signature block.

       Dated at Green Bay, Wisconsin this 9th day of February, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  3

          Case 2:21-cv-00147-WCG Filed 02/09/21 Page 3 of 3 Document 3
